I concur with reluctance but I see no escape from the court's decision. If it were not for the title to Chap. 72, Laws of Utah 1896, the language of the body of the act could be construed harmoniously to reach a result socially desirable. Not only is it desirable to protect miners working in underground mines but it is equally desirable to protect others working in underground workings not connected with mines. It is not only desirable to protect all who so *Page 239 
work but socially inequitable to protect some but not all. Two parallel tunnels are being bored through the same mountain, one to free a mine of water, and another unconnected with mines to carry water for municipal purposes. Workmen in the first case can only be worked 8 hours from portal to portal. Workmen in the second must be underground for their coming and going time in addition to their eight hours at work. This seems inequitable. But Sec. 6, Art. XVI of our Constitution imposed an obligation on the Legislature to provide for the health and safety of employes in factories, smelters and mines. It was in pursuance of this mandate that Chap. 72, Laws 1896 was passed. The body of the Act read "in all underground mines and workings." By itself this language would permit a construction which would take in all underground workmen, but for the title of the act which read: "An Act Regarding the Hours of Employment in Underground Mines and in Smelting and Ore Reduction Works." This certainly seems to restrict "underground workings" in the body of the Act to mines, for the title is an aid to the construction of the body of the Act. It limits the sphere of the Act. The words of the Act may be restrained or qualified by the title. Allen v. Commissionersof Taxation, 57 N.J.L. 303, 31 A. 219; Lacey v. Palmer,93 Va. 159, 24 S.E. 930, 31 L.R.A. 822, 57 Am. St. Rep. 795; Lewis' Sutherland on Statutory Construction 2nd Ed. Vol. 1, Secs. 135 and 120.
The body of Chap. 72, Laws of Utah 1896, was carried into the 1898 Revision without change in the wording but the title was dropped. Unless it can be said that dropping of a restrictive title itself shows an intent to enlarge the meaning of the words in the body of the Act which were thitherto restricted by the title, the intent of the Legislature in the revision and in all future compilations and revisions would be the same. Nothing could be said to have changed it. The legislative intent cannot be considered as being changed because, if the Legislature had had knowledge of certain *Page 240 
facts or certain needs or of a different interpretation of the law, it might have been motivated to legislate in accordance with those facts, needs or interpretation. If it legislated in view of one situation its intent cannot be expanded because it supposedly should or would have legislated differently had it realized that the situation was different than it thought it was. Van Cott v.Tax Comm., 98 Utah 264, 96 P.2d 740. I know of no principle of construction which would say that in a Revision the wording of the original Act which, but for a restrictive title in the original act, might have a wider meaning which would bring about a desirable social purpose, takes on the desired wider meaning simply because the title is dropped. The wording of the original act is stamped with a meaning derived from the title. The words still have the content of this meaning, although the restrictive title is dropped. Comer v. State, 103 Ga. 69, 29 S.E. 501. Generally, in Revisions and Compilations, main titles contained in the original acts are dropped and new titles more fitting to the new assembling of the statutes are adopted.